Citation Nr: 1721538	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than October 18, 2006, (with payments from November 1, 2006), for the grant of death pension benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to April 1969.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, in pertinent part, the RO granted entitlement to service connection for non-service connected death benefits, effective from November 1, 2006.  The appellant disagreed with the effective date of the grant of non-service connected death benefits and this appeal ensued.

In August 2013, the appellant presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). 

In a March 2015 decision, the Board denied the appellant's claim.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a January 2017 Joint Motion for Remand (JMR), the parties requested that the Court vacate the above Board decision and remand the matter to the Board for further consideration.  In a January 2017 Order, the Court granted the motion, vacated the Board decision, and remanded the matter for consideration pursuant to the JMR.  The case is again before the Board.


FINDINGS OF FACT

1.  The Veteran died on February [REDACTED], 2003.

2.  The appellant called VA on February 24, 2003 to report the Veteran's death; a subsequent February 2003 letter informed the appellant that he needed to file a claim for benefits within a year of the Veteran's death, in order to receive accrued benefits or dependency and indemnity compensation earlier than the date of receipt of the claim.

3.  The appellant initially filed his claim for VA non-service connected death pension benefits on March 8, 2004, more than 45 days after the Veteran's death in February 2003.  

4.  In March 2004, the RO sent notification of certain rights and obligations in connection with the claim, to the address the appellant provided on his March 2004 application.

5.  The claim was denied in a February 2005 determination that was sent to an address that is not of record.  

6.  The appellant filed a claim to reopen entitlement to VA non-service connected death pension benefits on October 18, 2006.

7.  In a November 2006 letter, the appellant indicated that he was still waiting for his decision from his March 2004 claim.

8.  Affording the appellant the benefit of the doubt, the February 2005 determination was not mailed to the appellant's address, and the March 8, 2004 claim remained pending.

CONCLUSION OF LAW

The criteria for an effective date of March 8, 2004 for the award of VA non-service connected death pension benefits have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.20, 3.31, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed above, this matter has returned to the Board pursuant to a January 2017 JMR.  It was agreed that the March 2015 Board decision should be vacated and the claim remanded for the Board to determine whether the presumption of regularity in mailing has been rebutted and whether VA fulfilled its duty to provide the appellant notice of its February 2005 decision. 

In this case, the Veteran died on February [REDACTED], 2003 due to amyotrophic lateral sclerosis (ALS).  On February 24, 2003, the appellant called VA to report the Veteran's death.  He has been granted service connection for the Veteran's cause of death effective September 23, 2008, the date ALS became a disability presumptive to military service.  On March 8, 2004, the Veteran submitted his initial claim for non-service connected pension benefits.  On the claim, the Veteran provided his address as in Charleston, South Carolina.  In March 2004, the RO sent a letter to the same address listed on the appellant's claim, advising him of certain rights and obligations concerning claims for benefits.  In February 2005, the RO denied the appellant's claim, as set out on a VA Form 21-8947 Compensation and Pension Award.  That document reflected an address for the appellant in Beaufort, South Carolina.  In the remarks section on the Form 21-8947, it is noted that a dictated letter detailing the disallowance was required.  There is no indication that a letter was sent to the appellant, and indeed, there is no such letter associated with the electronic file.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties. Clear evidence to the contrary is required to rebut this "presumption of regularity." Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003). However, evidence of a claimant's nonreceipt of a VA decision alone does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  See Ashley, 2 Vet. App. at 309.  The burden is on the VA Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  See Hyson v. Brown. 5 Vet. App. 262, 265 (1993).

The Board observes that the record does not contain any documentation of the appellant providing VA his address in Beaufort, South Carolina, nor does it contain any documents indicating where the RO obtained this address.  Moreover, in a November 2006 correspondence, the appellant indicated that he never received further information with regards to his 2004 claim.

Based on the foregoing, the Board finds that the presumption of regularity has been rebutted as to permit the conclusion VA did not properly notify the appellant of its February 2005 decision.  Notably, the appellant has consistently provided address changes.  See March 2004, November 2006, and August 2007 correspondence.  Accordingly, the Board finds that the presumption of regularity in the mailing of a February 2005 determination to the appellant in this case has been rebutted, resulting in a finding that he was not provided notice of the February 2005 determination, which is a violation of due process.  Consequently, the February 2005 determination denying non-service connected death pension benefits did not become final.  As such, the claim was still pending at the time of the purported October 2006 "claim to reopen."  See 38 C.F.R. § 3.103(b).

Death pension benefits are generally available for surviving spouses of wartime veterans whose death was not service connected.  38 U.S.C.A. § 1541(a). 

Claims for VA non-service-connected death pension benefits received between October 1, 1984 and December 9, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within 45 days after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3)(ii).

Here, the appellant submitted his claim in March 2004, more than 45 days after the Veteran's February [REDACTED], 2003 death.  As such, the effective date is the date of the claim.  As discussed above, the Board finds reasonable, the appellant was not provided notice of the February 2005 decision that denied his March 2004 claim for benefits, as such, the March 8, 2004 claim remained pending.  Consequently, the effective date for the appellant's benefit sought, is March 8, 2004.  Further, the Veteran indicated on his March 8, 2004 claim that he had no income or net worth.

Notably, the appellant has indicated that he should receive the benefits effective February [REDACTED], 2003, the date of the Veteran's death.  He has stated that the RO told him he should wait a year before filing his claim.  The Board observes that a February 24, 2003 report of contact documents that he called VA to report the Veteran's death.  During the contact, the appellant provided his address in Charleston, South Carolina.  Subsequently, a February 2003 notification letter was sent to him at this address that informed him, in part, that he had a year from the Veteran's death to file a claim for benefits.  And if he did not file within that time, any accrued benefits or dependency and indemnity compensation awarded would be effective no earlier than the date of the filed claim.  The Board notes, there is no indication that the appellant was informed to wait a year before filing his claim.  The February 2003 letter sent to the appellant's then current address informed him that he should submit his claim within the year.  Although the address used in the letter from VA also included an apartment number not previously recorded on the February 2003 report of contact, there is no indication that it was sent to the wrong address, and the letter was not returned as undeliverable.  Further, even if it was found that the RO misinformed the appellant regarding the time to file, the Board notes, that the March 2004 claim submitted by the appellant is more than one year after the Veteran's death on February [REDACTED], 2003.  Consequently, the effective date is no earlier than the March 8, 2004 claim.


ORDER

Subject to the laws and regulations controlling the award of monetary benefits, entitlement to an effective date of March 8, 2004, but no earlier, for the grant of entitlement to non-service connected death pension benefits is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


